Mr. Justice Leech delivered the opinion of the court: This claim comes before the court on a declaration filed by above named claimants, for damages by them sustained by reason of the overflow of the Illinois and Michigan canal, by the breaking of the south bank of said canal and the lock at Marseilles, in said canal, not being opened up in time to prevent the flood waters from accumulating and backing up, so that the lands of claimants was overflowed and their crops destroyed; that this flood occurred some time in the first part of the month of August, 1924, the reasonable value of the crop destroyed being $1442.50. The demurrer filed by the Attorney General of the State of Illinois, is as a matter of law, sustained. On the grounds of social justice and equity, we award claimant the sum of $1442.50.